Citation Nr: 0515470	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  04-07 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Gulf Coast Veterans Health 
Care System in Gulfport, Mississippi


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred from June 1, 2001, to June 3, 2001, 
at the Garden Park Hospital in Gulfport, Mississippi.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel




INTRODUCTION

The veteran had active service from July 1972 to August 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 administrative 
decision in which the Gulf Coast Veterans Health Care System 
in Gulfport, Mississippi, denied payment for the cost of the 
veteran's unauthorized medical expenses.

In June 2004, the veteran testified at a hearing held at the 
Department of Veterans Affairs (VA) Gulf Coast Veterans 
Health Care System in Gulfport, Mississippi.  In August 2004, 
the appeal review committee confirmed and continued the 
denial.  Thereafter, the record does not reflect whether the 
veteran was apprised of the August 2004 determination or was 
issued a Supplemental Statement of the Case (SSOC) pertinent 
to her claim.  See generally, 38 C.F.R. § 19.31 (2004); see 
also 38 C.F.R. § 20.904 (2004).  In light of the 
determination reached below, the veteran will not be 
prejudiced by the Board rendering a decision at this time; 
thus, no additional action is warranted.  


FINDINGS OF FACT

1.  Service connection is in effect for chronic urinary tract 
infections with history of hematuria, evaluated as 40 percent 
disabling, and for a major depressive disorder, rated as 100 
percent disabling; the latter disability is permanent in 
nature.

2.  On June 1, 2001, at 4:37 p.m., the veteran sought 
treatment at the Garden Park Hospital for kidney pain with a 
fever of 102.3 degrees and headache.  The veteran was 
immediately hospitalized and treated for pyelonephritis until 
June 3, 2001.

3.  When resolving doubt in the veteran's favor, the evidence 
shows that obtaining prior VA authorization for services 
required would have been impracticable.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses arising from emergency care provided at a 
non-VA facility from June 1, 2001, to June 3, 2001, have been 
met.  38 U.S.C.A. §§ 1728, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 17.120 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that eligibility for payment of the 
medical expenses she incurred from June 1, 2001 to June 3, 
2001 is warranted because she initially sought treatment at 
the VA facility but was treated rudely and not provided with 
appropriate care.  As a result of her treatment by triage 
staff and, in part, due to her psychiatric problems, she left 
and sought treatment at Garden Park Hospital.  

To establish eligibility for payment or reimbursement of 
medical expenses incurred at a non-VA facility, a claimant 
must satisfy three conditions.  There must be a showing that:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or

(2) for a non-service-connected disability associated 
with and held to be aggravating an adjudicated service-
connected disability, or

(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a 
service-connected disability, or

(4) for any injury, illness, or dental condition in the 
case of a veteran who is participating in a 
rehabilitation program and who is medically determined 
to be in need of hospital care or medical services for 
reasons set forth in 38 C.F.R. § 17.48(j); and

(b) The services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; and

(c) No VA or other Federal facilities were feasibly available 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick 
v. West, 11 Vet. App. 45, 49 (1998).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In this case, the criteria for payment or reimbursement of 
the medical expenses have been met.  Service connection is in 
effect for a major depressive disorder, rated as 100 percent 
disabling.  The disability is permanent in nature.  See VA 
Rating Decision dated April 23, 2004.  

When resolving doubt in the veteran's favor, the record also 
shows that on June 1, 2001, the veteran received services at 
Garden Park Hospital, and that those services were rendered 
in a medical emergency of such nature that delay would have 
been hazardous to life or health of the veteran.  The 
emergency room medical report from the Garden Park Hospital 
shows that the veteran was immediately admitted due to 
pyelonephritis (a kidney infection, usually from bacteria 
that have spread from the bladder) and an elevated fever of 
102.3 degrees.  While hospitalized, the veteran was treated 
with intravenous therapy, including Tequin, and her home 
medication.  Additionally, after reviewing symptoms 
associated with the veteran's service-connected disabilities, 
the veteran's testimony presented on appeal, and after 
applying the benefit-of-the-doubt doctrine, the Board finds 
that the evidence shows that an attempt to use the VA 
facility beforehand or to obtain prior VA authorization for 
the services rendered by the Garden Park Hospital would not 
have been reasonable, sound, wise, or practicable.  While 
there is no evidence of record suggesting that the veteran 
had been or would have been refused treatment, the veteran 
testified that the Garden Park Hospital was closer to her 
home than the VA medical facility, and, as previously noted, 
it shows that she was immediately hospitalized for emergency 
care at Garden Park Hospital.  For the reasons stated above, 
the criteria for eligibility for payment or reimbursement of 
medical expenses incurred at Garden Park Hospital reports 
dated from June 1, 2001, to June 3, 2001, have been met.  The 
appeal is granted.  38 U.S.C.A. §§ 1728, 5107; 38 C.F.R. §§ 
3.102, 17.120.

This appeal is governed by the provisions of chapter 71 of 
title 38 of the United States Code, neither the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, nor the implementing regulations of the VCAA 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004) are applicable to the veteran's claim.  See 
Barger v. Principi, 16 Vet. App. 132, 138 (2002).  


ORDER

Entitlement to payment or reimbursement for emergency 
services rendered from June 1, 2001 to June 3, 2001, at the 
Garden Park Hospital in Gulfport, Mississippi, is granted.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


